In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3838 
HEUNG K. BAEK, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

PATRICIA A. CLAUSEN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:14‐cv‐03928 — Thomas M. Durkin, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 27, 2017 — DECIDED APRIL 2, 2018 
                ____________________ 

   Before RIPPLE, SYKES, and HAMILTON, Circuit Judges. 
    RIPPLE, Circuit Judge. Clark & Leland Condominiums, LLC 
(“C &  L”),  and  its  shareholders,  Heung  Baek  and  Hyun 
Baek‐Lee  (collectively  “the  Baeks”),  brought  this  action 
against Northside Community Bank (“NCB”) and several of 
its employees, alleging violations of the Racketeer Influenced 
and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1964(c). 
2                                                      No. 16‐3838 

The predicate acts set forth in the complaint focus on the al‐
legedly fraudulent and abusive acts committed by NCB in the 
course of a lending relationship with the plaintiffs.  
    This RICO action is the last in a series of legal actions be‐
tween the parties: the first, a foreclosure action (“Foreclosure 
Action”), was brought by NCB in state court in 2010; the sec‐
ond, an action on the loan guaranty (“Guaranty Action”), fol‐
lowed in 2012; and, finally, a fraud and breach of contract ac‐
tion  (“Parallel  Action”),  was  brought  by  Mr.  Baek  and 
Ms. Baek‐Lee  in  2014.  The  latter  two  actions  were  consoli‐
dated in the Circuit Court of Cook County. 
    In response to the RICO complaint, NCB initially moved 
to dismiss, or in the alternative, to stay the proceeding under 
Colorado River Water Conservation District v. United States, 424 
U.S. 800 (1976). After the state court struck or dismissed all of 
the plaintiffs’ claims and granted summary judgment to NCB 
on its claims, NCB amended its motion to assert an alternative 
ground for dismissal: res judicata. The district court granted 
NCB’s amended motion.  
    On  reconsideration,  the  district  court  vacated  its  earlier 
dismissal because it is not clear under Illinois law whether an 
adjudication is final for purposes of res judicata if an appeal 
is  pending.  The  district  court  therefore  stayed  the  action 
pending the disposition of the plaintiffs’ appeal in state court. 
After the state appellate court affirmed the judgment in favor 
of NCB, the district court reinstated its dismissal with preju‐
dice.  
   We  now  affirm.  The  district  court  correctly  determined 
that res judicata precludes the plaintiffs’ present action. There 
has been a final judgment on the merits, the same parties are 
No. 16‐3838                                                                3

litigating  here  as  in  state  court,  and  the  claims  arise  from  a 
single  group  of  operative  facts.  Moreover,  given  the  nature 
and extent of litigation that had taken place in the state court, 
we perceive no abuse of discretion in the district court’s deci‐
sion to stay the RICO action under Colorado River.1   
            
                                                    I 
                                      BACKGROUND 
A.  Facts 
    The facts, as set forth in the plaintiffs’ complaint, allege the 
following events.2 The Baeks came to the United States from 
Korea in 1999. Mr. Baek desired to develop real estate and, to 
this  end,  purchased  property  through  his  limited  liability 
company, C & L.3 The property was financed by Labe Bank, 
and  Bill  Frank  was  the  loan  officer  who  serviced  the  loan. 
Frank later moved to NCB and asked Mr. Baek to switch his 
business to NCB. Frank represented that NCB would provide 
Mr. Baek  a  larger  construction  loan  at  a  lower  rate  than 
Labe Bank  had  provided.  In  July  2006,  Mr.  Baek  entered  a 
construction loan with NCB for approximately $11,750,000.  


                                                 
1 The district court had jurisdiction over this case under 28 U.S.C. § 1331. 

Our jurisdiction is premised on 28 U.S.C. § 1291. 
2 “In reviewing a dismissal under Federal Rule of Civil Procedure 12(b)(6), 

we accept as true all factual allegations in the complaint and draw all rea‐
sonable inferences in favor of the plaintiff.” Parungao v. Cmty. Health Sys., 
Inc., 858 F.3d 452, 457 (7th Cir. 2017). 
3 Mr. Baek is the “manager” and “sole member” of C & L. See R.1, ¶¶ 1, 

12. 
4                                                     No. 16‐3838 

    Mr.  Baek  executed  a  construction  loan  agreement,  con‐
struction mortgage, promissory note, and commercial  guar‐
anty.  NCB  had  not  indicated  that  it  would  require 
Ms. Baek‐Lee  to  sign  a  guaranty;  however,  at  closing  NCB 
presented a guaranty document which had lines for both of 
their  signatures.  Ms. Baek‐Lee  did  not  sign  the  guaranty  at 
closing. She does not recall ever signing a commercial guar‐
anty; nevertheless NCB maintains that, in January 2008, eight‐
een months after closing, she did sign a guaranty.  
   NCB, C & L, and Mr. Baek then entered into several loan 
modification  agreements.  One  of  those  loan  modification 
agreements  bears  Ms.  Baek‐Lee’s  signature.  Ms.  Baek‐Lee 
contends that her signature was forged and, in support, notes 
that her passport reflects that she was out of the country on 
the date the document purportedly was signed. 
    The  relationship  between  Mr.  Baek  and  NCB  was  rocky 
almost  from  the  outset.  In  July  2007,  NCB  demanded  that 
Mr. Baek  deposit  more  money  in  the  construction  loan  ac‐
count  because  the  loan  was  “out  of  balance”;4  although 
Mr. Baek  disagreed  with  this  assessment,  he  nevertheless 
complied with this request. NCB then began to demand addi‐
tional collateral, including the title to Mr. Baek’s home. Even 
when  Mr.  Baek  acquiesced,  however,  NCB  refused  to  dis‐
burse  funds  to  C  &  L’s  contractors.  NCB  also  required 
Mr. Baek to sell other real estate and to give up control of the 
construction operating account. Although NCB would not re‐
lease funds to Mr. Baek or to C & L, NCB did withdraw its 


                                                 
4 Id. ¶ 17. 
No. 16‐3838                                                            5

attorney’s  fees  from  the  account.5  As  a  result  of  these  with‐
drawals, at least one of C & L’s checks was returned for insuf‐
ficient funds. 
    According to the Baeks’ federal complaint, NCB also frus‐
trated Mr. Baek’s efforts to comply with its demands. For in‐
stance, it required the Baeks to provide their 2009 income tax 
returns, but refused to release statements concerning the op‐
erating account which were necessary for the Baeks to com‐
plete those returns. 
   On October 15, 2010, NCB issued a default letter. Mr. Baek 
then  put  a  stop  payment  on  his  monthly  payment  to  NCB, 
which  prompted  NCB  to  institute  foreclosure  proceedings 
against C & L. 
       
B.  State Court Proceedings  
   On  October  26,  2010,  NCB  filed  the  Foreclosure  Action 
against C & L in state court. Just a few days later, NCB filed 
the  Guaranty  Action  in  the  Circuit  Court  of  Cook  County 
against the Baeks as guarantors on the loan. The Baeks filed 
several affirmative defenses and a counterclaim.  
    On January 29, 2012, while the Guaranty Action was pend‐
ing,  the  Baeks  and  Soo  Corporation  d/b/a  Blue  Ocean  Con‐
temporary Sushi6 filed the Parallel Action against NCB and its 
vice‐president,  William  Kivit.  The  plaintiffs  alleged  seven 
claims against NCB and Mr. Kivit related to the construction 

                                                 
5 Id. ¶ 22. 

6 Mr. Baek is described as an “owner‐investor” in Soo Corporation. R.5‐6 

at 1, ¶ 1. 
6                                                       No. 16‐3838 

loan:  bad  faith  breach  of  contract,  breach  of  fiduciary  duty, 
constructive trust, fraud, accounting, implied contract/unjust 
enrichment, and emotional distress. This Parallel Action was 
consolidated with the Guaranty Action. 
    On February 7, 2012, the Circuit Court of Cook County en‐
tered a judgment of foreclosure and sale of the property at is‐
sue.  The  property  was  sold  on  October  9,  2012,  and  a  defi‐
ciency  judgment  was  entered  against  C  &  L  for  $2,863,489. 
C & L moved for reconsideration on numerous grounds, in‐
cluding that NCB committed notary fraud; NCB was prohib‐
ited from filing the foreclosure action; NCB’s enforcement of 
the  loan  documents  constituted  extortion,  fraud,  misrepre‐
sentation,  and  violated  RICO;  and  NCB  took  advantage  of 
non‐English speakers. C & L’s motion was denied. 
    Also in October 2012, NCB filed motions to strike and to 
dismiss the Baeks’ affirmative defenses and counterclaims in 
the Guaranty Action and to dismiss the Parallel Action. With 
respect to the affirmative defenses, NCB argued that many of 
the  defenses—including  unjust  enrichment,  fraud  in  the  in‐
ception,  and  failure  to  perform—were  legally  flawed.  NCB 
also argued that, to the extent there was any merit to the af‐
firmative defenses, only C & L, not the Baeks, had standing to 
assert them. NCB further maintained that any defenses in fa‐
vor of C & L were barred by res judicata and collateral estop‐
pel  based  on  the  judgment  in  the  Foreclosure  Action.  NCB 
made similar arguments with respect to the Baeks’ counter‐
claims and to the claims raised by the Baeks and Soo Corpo‐
ration in the Parallel Action.  
    On November 28, 2012, C & L, the Baeks, and Soo Corpo‐
ration moved to amend their complaint in the Parallel Action 
to include, among other new allegations, a RICO claim. The 
No. 16‐3838                                                       7

RICO claim alleged racketeering activity by means of extor‐
tionate collections, fraudulent notarial acts, and bank fraud. It 
named  as  defendants  Mr.  Kivit,  Patricia  Clausen, 
Belinda Baier, Tasha Spencer7 and John Does. 
    On May 30, 2013, the Circuit Court granted NCB’s motion 
to strike and to dismiss the Baeks’ affirmative defenses and 
counterclaims in the Guaranty Action. It also granted NCB’s 
motion to  dismiss Counts I through VII of  the complaint in 
the Parallel Action. The court gave the Baeks and Soo Corpo‐
ration  leave  to  replead  Counts  VIII  through  XI—their  pro‐
posed  amendments  in  the  Parallel  Action—within  twenty‐
eight  days.  The  Baeks  and  Soo  Corporation  did  not  file  an 
amended  complaint  within  the  time  allowed  by  the  Circuit 
Court. 
    On August 19, 2013, NCB moved for summary judgment 
on the merits of the Guaranty Action. On April 24, 2014, ten 
months  after  the  deadline  for  filing  an  amended  complaint, 
the Baeks filed a motion asking the Circuit Court to reconsider 
its May 30, 2013 order dismissing their affirmative defenses, 
counterclaims,  and Counts I through  VII of  the Parallel Ac‐
tion; they also requested leave to file an amended complaint, 
including  a  new  RICO  claim.  The  new  RICO  claim  differed 
from the one in their November 28, 2012 proposed amended 
complaint, but mirrors the present federal RICO action.8 
   On  September  11,  2014,  the  Circuit  Court  denied  the 
Baeks’ motion to reconsider and for leave to file an amended 


                                                 
7 These individuals are employees of NCB. 

8 Compare R.5‐10 at 23–51 with R.1. 
8                                                         No. 16‐3838 

complaint. It also granted NCB’s motion for summary judg‐
ment  in  the  Guaranty  Action,  which  rendered  the  Baeks 
jointly and severally liable for $2,359,743.55.  
    On October 10, 2014, the Baeks and Soo Corporation filed 
a  post‐judgment  motion  to  vacate  the  Circuit  Court’s  sum‐
mary judgment ruling and for leave to file amended defenses 
and counterclaims. The court denied those motions on Octo‐
ber  30,  2014.  The  Baeks  then  appealed  the  judgment  in  the 
Guaranty Action and the dismissal of their Parallel Action. 
    On March 24, 2016, the state appellate court affirmed the 
summary judgment for NCB and the dismissal of the Baeks’ 
claims.9  
             
                                                    B. 
    On May 28, 2014, the Baeks and C & L filed this federal 
RICO  action.  To  place  the  filing  in  historical  context,  it  oc‐
curred  after  the  Circuit  Court  had  dismissed  the  Baeks’  af‐
firmative defenses and counterclaims in the Guaranty Action, 
and  Counts  I  through  VII  of  the  Parallel  Action.  It  also  fol‐
lowed  the  Baeks’  motion  to  reconsider  that  dismissal  order 
and  their  motion  to  amend  the  Parallel  Action  to  include  a 
RICO claim. At the time of filing, however, the Circuit Court 
had not yet ruled on NCB’s motion for summary judgment in 
the Guaranty Action.  
   The  underlying  fraudulent  acts  alleged  in  the  federal 
RICO  claim  include:  (1)  extortion  of  borrowers  by  NCB  by 

                                                 
9 See R.38‐1. 
No. 16‐3838                                                       9

claiming that loans were “out of balance”;10 (2) fraud in the 
execution  of  notarized  documents  (with  respect  to 
Ms. Baek‐Lee’s signature on the modification agreements);11 
(3) manipulation of the construction loan agreement;12 and (4) 
unauthorized  withdrawal  of  funds  from  the  operating  ac‐
count.13 On July 31, 2014, NCB moved to dismiss the case, or 
in the alternative, to stay proceedings pursuant to the Colorado 
River doctrine.  
    Before the plaintiffs responded to the motion to dismiss, 
the Circuit Court entered its September 11, 2014 order deny‐
ing  the  Baeks’  motion  to  reconsider,  denying  them  leave  to 
file an amended complaint, and granting summary judgment 
to NCB in the Guaranty Action. Consequently, on November 
4, 2014, NCB moved to amend its motion “so as to assert an 
alternative ground for dismissal based upon res judicata.”14  
    C & L and the Baeks then filed their response to all pend‐
ing motions in the federal RICO action. They argued that res 
judicata  could  not  apply  to  their  RICO  claim  because  they 
never had filed a similar RICO claim in state court. Although 
they had attempted to amend their complaint to include such 
a claim, that motion had been denied. According to the Baeks, 
“a claim that was never filed could not be dismissed.”15 The 
                                                 
10 R.1, ¶ 35. 

11 See id. ¶ 38. 

12 See id. ¶¶ 44–48. 

13 See id. ¶ 51. 

14 R.13 at 1. 

15 R.16 at 2.  
10                                                     No. 16‐3838 

Baeks did not argue that a dismissal on res judicata grounds 
would be premature because, at that time, there was no final 
judgment.  The  Baeks  also  maintained  that  the  defendants’ 
Colorado  River  doctrine  analysis  was  incomplete  and  that  a 
correct application of the doctrine required the court to exer‐
cise jurisdiction in the present case.16  
    In its reply in support of its motion to dismiss, NCB noted 
that “the Colorado River doctrine has been mooted by subse‐
quent developments in the Circuit Court of Cook County dis‐
missing  the  Plaintiffs’  claims  in  their  entirety  and  entering 
judgment  in  favor  of  [NCB].”17  The  final  disposition  of  the 
Circuit Court action, it continued, “cement[ed] the bar of res 
judicata.”18  Consequently,  given  that  there  had  been  a  final 
judgment in the Circuit Court action, NCB did not address the 
merits of the plaintiffs’ Colorado River argument.19  
    On  June  17,  2015,  the  district  court  entered  a  memoran‐
dum and order dismissing the plaintiffs’ federal RICO com‐
plaint with prejudice on res judicata grounds. Applying Illi‐
nois law of res judicata, it determined that there had been a 
final judgment both in the Parallel Action and in the Guaranty 
Action;20 there was identity of the parties (or their privies) in 



                                                 
16 See id. at 3. 

17 R.17 at 1.  

18 Id.  

19 See id. at 5. 

20 See R.25 at 12, 16. 
No. 16‐3838                                                                    11

the Parallel and Guaranty Actions and the federal RICO ac‐
tion;21 and those causes of action were the same as the federal 
RICO claim because they all involved “a single group of op‐
erative  facts.”22  The  district  court  therefore  granted  the  de‐
fendants’ motion to dismiss the complaint with prejudice. 
      On  July  15,  2015,  the  Baeks  filed  a  motion  to  reconsider 
under Federal Rule of Civil Procedure 59(e).23 Their motion 
reiterated several of the arguments included in their opposi‐
tion to the motion to dismiss.24 The Baeks and C & L, however, 
also argued for the first time that the state court’s adjudication 
of their claims was not final because the state appeal was still 
pending.25 Consequently, they contended, the court “should 
not  have  dismissed  the  Plaintiffs’  complaint  with  preju‐
dice.”26 They reiterated that, applying the ten factors deline‐
ated in Colorado River, the district court should have allowed 
this case to proceed.27 Finally, they requested that the district 
court vacate the order dismissing the complaint with preju‐
dice  and  apply  the  Colorado  River  doctrine  to  determine 
                                                 
21 See id. at 12–13, 16–17. 

22 Id. at 13–19. 

23 The plaintiffs actually filed two separate, but identical, Rule 59(e) mo‐

tions. See R.27; R.28.  
24 For instance, the Baeks argued that the Circuit Court had given them 

permission to file an amended complaint and, therefore, the dismissal was 
not  final,  and  that  the  RICO  claim  had  not  been  adjudicated  because  it 
never had been included in a Circuit Court complaint.  
25 See R.27 at 6.  

26 Id. at 9.  

27 See id.  
12                                                       No. 16‐3838 

whether it should proceed with the case or abstain until the 
outcome of the appeal of the state case.28  
     In its response, NCB maintained that the motion “fail[ed] 
to  raise  any  of  the  four  proper  grounds  for  reconsideration 
under  Rule  59(e).”29  Instead,  “all  of  the  arguments  raised 
could have been presented at the time of the original briefing 
on  the  Defendants’  Motion  to  Dismiss.”30  NCB  maintained 
that,  putting  aside  the  procedural  infirmities  of  the  motion, 
the district court had not erred in granting the motion to dis‐
miss  because,  even  if  there  were  not  a  final  decision  in  the 
Guaranty or Parallel Action, there had been a final judgment 
in the state Foreclosure Action, which served as an independ‐
ent bar to the federal RICO cause of action. Finally, NCB sub‐
mitted that the authority on which the plaintiffs were relying 
for their Colorado River argument, Huon v. Johnson & Bell, Ltd., 
657  F.3d  641  (7th  Cir.  2011)  (“Huon  I”),  was  “wholly  mis‐
placed” given our subsequent decision in Huon v. Johnson & 
Bell, Ltd., 757 F.3d 556 (7th Cir. 2014) (“Huon II”), in which we 
affirmed  the  dismissal  of  the  federal  action  based  on  claim 
preclusion.31  
   The district court granted in part and denied in part the 
Rule 59(e) motion. It noted that it previously had considered 
and rejected two of the plaintiffs’ arguments.32 The plaintiffs’ 

                                                 
28 See id.  

29 R.31 at 3.  

30 Id. at 3–4. 

31 Id. at 10.  

32 See R.37 at 5.  
No. 16‐3838                                                                         13

third  argument—that  the  Circuit  Court’s  adjudication  was 
not  final  until  the  appeal  had  been  resolved—had  not  been 
brought to the district court’s attention in the underlying mo‐
tion  to  dismiss.33  Although  this  argument  did  not  “rely  on 
new  law  or  new  facts,”  the  district  court  noted  that  it  did 
“raise  an  important  argument  not  yet  passed  upon.”34  The 
district court therefore considered the argument on the mer‐
its.  
    The district court observed that the Supreme Court of Illi‐
nois had held that, “[f]or purposes of applying the doctrine of 
collateral estoppel, finality requires that the potential for ap‐
pellate review must have been exhausted.”35 Although there 
was some question whether this principle was equally appli‐
cable to res judicata, the district court followed the course we 
had suggested in Rogers v. Desiderio, 58 F.3d 299, 302 (7th Cir. 
1995): it erred on the side of caution, reinstated the plaintiffs’ 
action,  and  stayed  all  further  proceedings  pending  the  out‐
come of the state court appeal.36 The district court’s stay order 
issued on January 25, 2016. 
   Less  than  two  months  later,  the  state  appellate  court  is‐
sued an order affirming the judgment rendered in the Circuit 




                                                 
33 See id. at 5–6.  

34 Id. at 6. 

35  Id.  (alteration  in  original)  (quoting  Ballweg  v.  City  of  Springfield,  499 

N.E.2d 1373, 1375 (Ill. 1986)). 
36 See id. at 6–7. 
14                                                        No. 16‐3838 

Court with respect to both the Guaranty Action and the Par‐
allel  Action.  At  that  point,  the  district  court  granted  NCB’s 
motion to dismiss with prejudice.37  
      The Baeks and C & L timely appealed. 
       
                                                    II 
                                        DISCUSSION 
A.  Res Judicata 
    The Baeks contend that the district court erred in conclud‐
ing that the present RICO claim is barred by res judicata be‐
cause the state court never adjudicated this RICO complaint 
on the merits. We review a dismissal on res judicata grounds 
de novo. Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016). Be‐
cause an Illinois state court rendered the judgment on which 
the application of res judicata is based, we apply Illinois law 
to determine whether res judicata bars the present action. See 
Whitaker v. Ameritech Corp., 129 F.3d 952, 955 (7th Cir. 1997).  
    Under Illinois law of res judicata, “a final judgment on the 
merits rendered by a court of competent jurisdiction acts as a 
bar  to  a  subsequent  suit  between  the  parties  involving  the 
same cause of action.” River Park, Inc. v. City of Highland Park, 
703 N.E.2d 883, 889 (Ill. 1998). For res judicata to apply, “the 
following three requirements must be satisfied: (1) there was 
a final judgment on the merits rendered by a court of compe‐
tent jurisdiction, (2) there is an identity of cause of action, and 
(3) there is an identity of parties or their privies.” Id. Illinois 
courts interpret “identity of cause of action” broadly such that 

                                                 
37 See R.46. 
No. 16‐3838                                                          15

“separate claims will be considered the same cause of action 
for purposes of res judicata if they arise from a single group of 
operative  facts,  regardless  of  whether  they  assert  different 
theories of relief.” Id. at 893. The bar to subsequent litigation 
“extends to what was actually decided in the first action, as 
well  as  those  matters  that  could  have  been  decided  in  that 
suit.”  Id.  at  889.  Finally,  “the  doctrine  bars  claims  based  on 
facts that would have constituted a counterclaim or defense 
in the earlier proceeding where successful prosecution of the 
later action would either nullify the earlier judgment or im‐
pair the rights established in the earlier action.” Cabrera v. First 
Nat’l  Bank  of  Wheaton,  753  N.E.2d  1138,  1145  (Ill.  App.  Ct. 
2001). 
    Here,  the  plaintiffs  do  not  take  issue  with  the  district 
court’s conclusion that the requirement of identity of parties 
has been met. That approach is well founded. The Guaranty 
Action  involved  NCB  as  the  plaintiff  and  Mr.  Baek  and 
Ms. Baek‐Lee as defendants. The present action was brought 
by the Baeks and C & L against NCB and several of its em‐
ployees. The presence of C & L as a defendant does not pre‐
clude  the  operation  of  res  judicata  because  Mr.  Baek  is  the 
manager and sole member of C & L. See Nat’l Union Fire Ins. 
Co. of Pittsburgh v. DiMucci, 34 N.E.3d 1023, 1034 (Ill. App. Ct. 
2015) (noting that a director and sole shareholder of a limited 
liability company “had an equal stake in defending” a prior 
action involving the company and therefore “reject[ing] out‐
right any contention that this action does not involve the same 
parties” simply because the director and sole shareholder of a 
limited liability company was not named in the prior action). 
Similarly,  because  employees  are  in  privity  with  their  em‐
ployer  for  purposes  of  res  judicata,  see  Ross  Advert.,  Inc.  v. 
Heartland Bank & Trust Co., 969 N.E.2d 966, 976 (Ill. App. Ct. 
16                                                              No. 16‐3838 

2012), the presence of NCB employees as defendants in this 
action does not defeat res judicata. The same is true of the Par‐
allel  Action,  which  involved  Mr. Baek,  Ms.  Baek‐Lee,  and 
Soo Corporation as plaintiffs, with NCB, Mr. Kivit, and John 
Does as defendants.   
    It also is beyond dispute that the present RICO claim and 
the Guaranty and Parallel Actions arise from a single group 
of operative facts: all of the actions center on NCB’s admin‐
istration of the construction loan issued to C & L. A compari‐
son between the allegations contained in the Parallel Action 
and the federal RICO action demonstrate the similarity. In the 
Parallel Action, the plaintiffs alleged that NCB frustrated their 
efforts to file C & L’s tax returns;38 that NCB withdrew attor‐
neys’ fees from the operating account causing C & L’s check 
to  bounce;39  that  NCB  demanded  payment  of  additional 
funds from C & L on threat of default;40 and that NCB com‐
mitted  notary  fraud  with  respect  to  the  signature  of 
Ms. Baek‐Lee.41  These  allegations  parallel  directly  those 
found in the federal RICO action.42  



                                                 
38 See R.5‐6 at 5, ¶¶ 22–24. 

39 See id. ¶¶ 26–27. 

40 See id. at 5–6, ¶¶ 30–31. 

41 See id. at 11, ¶ 75. 

42  See  R.1,  ¶  27  (alleging  that  NCB  “demanded  …  2009  income  tax  re‐

turns,” but did not provide statements from the operating account neces‐
sary to complete the returns); id. ¶¶ 22–23 (alleging that NCB withdrew 
funds from the operating account as its attorney’s fees, causing a check 
written by C & L to ComEd to bounce); id. ¶¶ 17–19 (alleging that NCB 
No. 16‐3838                                                             17

    Given the identity of the parties and the cause of action, 
the Baeks quite understandably focus their attack on the dis‐
trict court’s conclusion that there was a final adjudication on 
the merits. They maintain that, because the May 30, 2013 or‐
der allowed them to replead new claims with respect to the 
Parallel Action, it was not a final order for purposes of res ju‐
dicata. They also submit that their unpled RICO claim in the 
Parallel Action was simply one theory of relief based on the 
defendants’ actions, and, therefore, the state court’s ruling on 
other theories of relief did not affect the RICO claim. 
     We first turn to the argument that the May 30 order was 
not final because it allowed the Baeks to replead new claims. 
It  is  undisputed  that  the  Baeks  attempted  to  raise  in  Cir‐
cuit Court  the  very  RICO  claim  later  brought  in  the  district 
court and that this RICO claim could have been decided in the 
state case. See River Park, Inc., 703 N.E.2d at 889. It also is un‐
disputed that the Circuit Court ultimately dismissed the Par‐
allel Action in which the Baeks attempted to raise this RICO 
claim.  Finally,  Illinois  Supreme  Court  Rule  273  states  that, 
“[u]nless the order of dismissal or a statute of this State oth‐
erwise specifies, an involuntary dismissal of an action … op‐
erates as an adjudication upon the merits.” Consequently, by 
virtue of the dismissal of the Parallel Action in Circuit Court, 
the Baeks’ RICO claim was adjudicated on the merits. 
    The  Baeks  submit,  nonetheless,  that,  because  the  Cir‐
cuit Court’s May 30, 2013 order granted them permission to 
file an amended complaint, that court “otherwise specifie[d]” 

                                                 
demanded additional payments on the claim that the loan was “out of bal‐
ance”); id. ¶¶ 15, 43 (alleging notary fraud related to Ms. Baek‐Lee’s sig‐
nature). 
18                                                       No. 16‐3838 

that the dismissal should not be on the merits. This argument 
is  untenable.  The  May  30,  2013  dismissal  order  was  not  the 
final order in the Parallel Action. The May 30, 2013 order gave 
the  Baeks  twenty‐eight  days  to  file  an  amended  complaint, 
but they failed to do so. When they sought permission (nearly 
ten  months  later)  to  file  an  amended  complaint,  the  Circuit 
Court  denied  their  motion.43  In  the  same  order,  the  Circuit 
Court granted summary judgment to NCB on the Guaranty 
Action, thus ending all litigation in the state court.44 A motion 
to reconsider the grant of summary judgment in the Guaranty 
Action  also  was  denied.45  Neither  of  these  later  orders  con‐
tained any limitations about the resolution of the merits of the 
action. There can be no question that there was a final adjudi‐
cation on the merits of the RICO claim by the Circuit Court.  
    We now turn to the Baeks’ second argument. They main‐
tain that Wilson v. Edward Hospital, 981 N.E.2d 971 (Ill. 2012), 
allows  them  to  pursue  their  RICO  claim  even  though  other 
theories of relief were rejected by the state court. We are not 
persuaded. 
     We pause to examine the Supreme Court of Illinois’ deci‐
sion  in  Wilson  in  some  detail.  This  case  involved  a  medical 
malpractice claim brought by an injured party and his mother 
against  Edward  Hospital,  two  physicians,  their  practice 
groups, and a  nurse. They sought damages for injuries that 
occurred during a surgery to repair a broken leg. The plain‐
tiffs  alleged  that  the  hospital  was  liable  for  the  physicians’ 

                                                 
43 See R.21‐48 at 2. 

44 Id. 

45 See R.21‐51.  
No. 16‐3838                                                           19

negligence because the physicians were “‘agent[s] in law or in 
fact’ of the hospital.” Id. at 974. The trial court granted partial 
summary judgment to the hospital on the ground that the two 
physicians  were  not  the  hospital’s  actual  agents.  It  further 
held, however, that issues of fact precluded summary judg‐
ment  for  the  hospital  regarding  the  physicians’  apparent 
agency. The plaintiffs then voluntarily dismissed their com‐
plaint.  When  the  plaintiffs  refiled  their  action,  they  alleged 
that both physicians were “apparent agents of the hospital.” 
Id. The hospital moved to dismiss on the ground that the trial 
court’s prior determination that the physicians were not ac‐
tual agents was a final judgment on the merits for purposes 
of res judicata. The trial court denied the hospital’s motion to 
dismiss but granted its motion to certify the question to the 
state appellate court.  
     The question eventually reached the Supreme Court of Il‐
linois, which held that the earlier ruling did not act as a bar to 
the  plaintiffs’  amended  complaint.  Initially,  the  court  ob‐
served that one of the requirements of res judicata is a final 
judgment  on  the  merits.  “An  order  is  final,”  the  court  ex‐
plained, “if it either terminates the litigation between the par‐
ties on the merits or disposes of the rights of the parties, either 
on the entire controversy or a separate branch thereof.” Id. at 
978. The summary judgment entered by the trial court, how‐
ever, did not end the litigation. Id. Moreover, “the order find‐
ing that the doctors were not the hospital’s actual agents” did 
not “dispose[] of the rights of the parties on a separate branch 
of the controversy.” Id. The court explained that actual agency 
and  apparent  agency  are  not  causes  of  action,  but,  instead, 
“are merely part of the duty analysis in a case where the plain‐
tiff  seeks  to  hold  the  principal  liable  for  the  agent’s  alleged 
20                                                        No. 16‐3838 

negligence.” Id. at 980. The court therefore held “that appar‐
ent agency and actual agency are not separate claims for pur‐
poses of res judicata and that no final order was entered.” Id. 
at  980–81.  Consequently,  “[t]he  trial  court’s  grant  of  partial 
summary judgment on actual agency merely removed some 
of  the  allegations  against  the  hospital  from  the  case.”  Id.  at 
981. Because other “[a]llegations of agency remain[ed],” the 
plaintiffs still could have “prove[n] the hospital liable for neg‐
ligence  based  upon  their  remaining  allegations  of  apparent 
agency.” Id.  
    In the  case before us, there is  no  question that there has 
been a final adjudication on the merits. The Circuit Court dis‐
missed the Baeks’ Parallel Action and granted summary judg‐
ment to NCB in the Guaranty Action. This judgment was af‐
firmed by the Illinois Appellate Court. This is not a situation 
where the trial court issued summary judgment on a discrete 
factual issue, leaving other factual issues to be resolved; the 
Circuit Court disposed of all aspects of the Baeks’ claims and 
entered final judgment. Consequently, the Baeks’ RICO claim 
is not saved by the Illinois Supreme Court’s ruling in Wilson. 
The  district  court’s  dismissal  of  this  claim  on  res  judicata 
grounds was correct. 
       
B.  Colorado River Doctrine 
    The  Baeks  maintain  that  the  entire  issue  of  res  judicata 
would have been avoided if the district court had not stayed 
the federal action. In their view, NCB did not establish excep‐
tional  circumstances  as  required  by  the  Colorado  River  doc‐
trine. They submit that the district court should have adjudi‐
cated the federal RICO claim on the merits while awaiting the 
No. 16‐3838                                                       21

ruling of the state appellate court.  
    The Colorado River “doctrine allows courts to conserve ju‐
dicial  resources  by  abstaining  from  accepting  jurisdiction 
when there is a parallel proceeding elsewhere.” Deb v. SIRVA, 
Inc., 832 F.3d 800, 814 (7th Cir. 2016). In Colorado River, the Su‐
preme Court recognized that “considerations of ‘[w]ise judi‐
cial administration,’” specifically regard for “conservation of 
judicial  resources  and  comprehensive  disposition  of  litiga‐
tion,” may counsel abstention by federal courts in the face of 
pending actions in state court concerning the same matter. 424 
U.S. at 817 (alterations in original) (quoting Kerotest Mfg. Co. 
v. C‐O‐Two Fire Equip. Co., 342 U.S. 180, 183 (1952)). The Court 
set  forth  several  considerations  that  might  make  abstention 
appropriate, including: “the court first assuming jurisdiction 
over property”; “the inconvenience of the federal forum; the 
desirability of avoiding piecemeal litigation; and the order in 
which jurisdiction was obtained by the concurrent forums.” 
Id. at 818 (citations omitted). The Court emphasized that “[n]o 
one  factor  is  necessarily  determinative,”  but  that  a  court 
should “carefully consider[] … both the obligation to exercise 
jurisdiction  and  the  combination  of  factors  counselling 
against that exercise.” Id. at 818–19. 
    In the wake of Colorado River, we have adopted a two‐part 
analysis to guide judicial considerations of whether this sort 
of abstention is appropriate. “First, the court must determine 
whether the state and federal court actions are parallel.” Freed 
v. J.P. Morgan Chase Bank, N.S., 756 F.3d 1013, 1018 (7th Cir. 
2014).  If  the  proceedings  are  parallel,  the  court  must  deter‐
mine  if  abstention  is  proper  by  weighing  ten  non‐exclusive 
factors. Id. These are:  
       (1)  whether  the  state  has  assumed  jurisdiction 
22                                                      No. 16‐3838 

          over property;  
          (2) the inconvenience of the federal forum;  
          (3) the desirability of avoiding piecemeal litiga‐
          tion; 
          (4) the order in which jurisdiction was obtained 
          by the concurrent forums; 
          (5) the source of governing law, state or federal; 
          (6) the adequacy of state‐court action to protect 
          the federal plaintiff’s rights; 
          (7) the relative progress of state and federal pro‐
          ceedings; 
          (8) the presence or absence of concurrent juris‐
          diction; 
          (9) the availability of removal; and 
          (10) the vexatious or contrived nature of the fed‐
          eral claim.  
Id. (quoting Tyrer v. City of South Beloit, 456 F.3d 744, 754 (7th 
Cir. 2006)). “A district court’s decision to stay federal proceed‐
ings pending the resolution of a state court action is reviewed 
under an abuse of discretion standard.” Id. 
    There  have  been  instances,  however,  when,  despite  the 
district court’s failure to engage in this two‐step process or to 
consider meticulously each of the ten factors, we nevertheless 
have held abstention to be appropriate. Most notable among 
these is Rogers, 58 F.3d 299. In Rogers, an Illinois school district 
and two of its residents challenged a referendum in favor of 
detaching  a  parcel  of  one  school  district  and  annexing  it  to 
another; they did so in both state and federal court. The state 
court ruled against the plaintiffs on the merits, and the federal 
court  abstained  under  Younger  v.  Harris,  401  U.S.  37  (1971). 
The plaintiffs appealed in both cases.  
No. 16‐3838                                                      23

     On appeal of the federal action, we concluded that the dis‐
trict  court’s  invocation  of  Younger  abstention  was  error  and 
that the plaintiffs’ claims, instead, “should be analyzed under 
the rules for claim‐splitting.” Rogers, 58 F.3d at 301. We there‐
fore looked to Illinois law to determine what preclusive effect 
should be given to the state court’s judgment. Because of con‐
flicting case law, however, we had “no idea what the law of 
Illinois [wa]s on the question whether a pending appeal de‐
stroys the claim preclusive effect of a judgment.” Id. at 302. As 
a result, we adopted the following approach: 
       Under the circumstances, a stay rather than im‐
       mediate decision is the prudent course. A fed‐
       eral judge confronted with duplicative litigation 
       need not barge ahead on the off‐chance of beat‐
       ing the state court to a conclusion. It is sensible 
       to  stay  proceedings  until  an  earlier‐filed  state 
       case  has  reached  a  conclusion,  and  then  (but 
       only  then)  to  dismiss  the  suit  outright  on 
       grounds of claim preclusion. Colorado River Wa‐
       ter Conservation District v. United States, 424 U.S. 
       800, 817–21 (1976). A stay requires a good justi‐
       fication; here, although plaintiffs’ state and fed‐
       eral  suits  got  underway  contemporaneously, 
       the state suit pulled far ahead while the parties 
       debated Younger in the district court. Plaintiffs 
       themselves,  by  choosing  to  file  two  suits,  sup‐
       plied strong reason for a stay. There is no excuse 
       for  trying  to  decide  the  merits  immediately—
       but also no reason (yet) to dismiss the suit, be‐
       cause, if the state case should break down in a 
       way  that  avoids  the  preclusive  effect  of  the 
24                                                          No. 16‐3838 

        judgment, plaintiffs would be entitled to a deci‐
        sion on the merits from the federal court. 
Rogers, 58 F.3d at 302 (citations omitted). 
    We followed this approach again in Hearne v. Board of Ed‐
ucation  of  the  City  of  Chicago,  185 F.3d  770  (7th  Cir.  1999).  In 
Hearne, after a public school teacher’s employment had been 
terminated,  he  instituted  both  a  state  action  alleging  viola‐
tions of the state constitution and statutes, as well as a federal 
suit  alleging  federal  constitutional  and  statutory  violations. 
The state court rendered a partial judgment  for  the teacher, 
which  was  appealed.  The  district  court  noted  that  if  the 
teacher were “able to hold on to his judgment in state court, 
there [wa]s no need for [it] to decide any of his claims.” Hearne 
v. Bd.  of Educ. of City  of Chi., 996 F. Supp. 773, 777 (N.D. Ill. 
1998). It therefore abstained under both Younger and Colorado 
River.  
    On appeal, we observed that “it appear[ed] that this case 
is  …  one  in  which  proceedings  in  the  state  trial  court  have 
come  to  a  close  and  further  appellate  review  is  possible.” 
Hearn, 185 F.3d at 778. Unlike the district court, however, we 
did not “find Younger particularly useful” because “the kind 
of extraordinary state interest that underlies the Younger com‐
mand to abstain in favor of a pending state court proceeding 
d[id] not appear to be present.” Id. “Yielding to the state court 
process under the ‘wise judicial administration’ principles of 
Colorado River,” however, was “another matter.” Id. (quoting 
Colorado River, 424 U.S. at 817). We explained that  
        Colorado River acknowledged that more than the 
        simple pendency of an action in state court per‐
        taining  to  the  same  matter  as  a  suit  in  federal 
No. 16‐3838                                                           25

           court  is  necessary  before  the  federal  court 
           should dismiss or stay an action. On the other 
           hand, as in Rogers, we have more than that: the 
           state trial court has actually concluded its con‐
           sideration of the case. The clarity of the Illinois 
           law of preclusion (which applies here) on the ef‐
           fect  of  a  judgment  that  is  still  being  appealed 
           has not changed appreciably since we decided 
           Rogers. Nevertheless, the principles of sound ju‐
           dicial administration that animated the decision 
           in Colorado River caused this court to require a 
           stay of the federal proceedings in Rogers. 
Id. (citation omitted). 
    Here, the district court was faced with the same dilemma 
that we confronted in both Rogers and Hearn. In response to 
the plaintiffs’ federal RICO complaint, NCB filed a motion to 
dismiss or to stay the federal action. Before the plaintiffs could 
respond,  the  state  court  entered  summary  judgment  in  the 
Guaranty Action and denied both the Baeks’ motion to recon‐
sider in the Guaranty Action and the Baeks’ motion to amend 
their complaint in the Parallel Action. At that point, and while 
the  Baeks’  state  court  appeal  was  pending,  NCB  asked  for 
leave to amend its motion to dismiss to include the ground of 
res  judicata.  Heeding  our  guidance  to  abstain  in  circum‐
stances  like  the  present  one  pending  the  resolution  of  state 
court appeals, the district court “follow[ed] suit” and stayed 
the action pending the outcome of the state appeal.46 Because 
the district court acted in consonance with Rogers and Hearn, 
it did not abuse its discretion, but rather demonstrated sound 
                                                 
46 R.37 at 7. 
26                                                        No. 16‐3838 

judgment. 
     The plaintiffs, however, fault the district court for failing 
to  engage in  a more  searching  Colorado  River  analysis.  They 
maintain that our decision in Huon I, 657 F.3d 641, mandates 
such an approach. We cannot accept this contention.  
    In Huon I, following the termination of his employment, 
an attorney filed an administrative charge of race and national 
origin discrimination with the Illinois Department of Human 
Rights  and  the  EEOC.  Before  the  charges  were  resolved,  he 
also filed an action in state court against three attorneys at his 
former firm, alleging that they had made false and defama‐
tory  statements  about  his  work  on  an  annual  performance 
evaluation. The state court granted the defendants’ motion to 
dismiss; Huon appealed the state court judgment.  
    The EEOC subsequently issued a  right  to sue letter, and 
Huon  filed  an  action  in  federal  court  alleging  race  and  na‐
tional  origin  discrimination,  as  well  as  a  pendent  state‐law 
claim for tortious interference with a prospective business re‐
lationship.  The  defendants  moved  to  dismiss  for  failure  to 
state a claim or, alternatively, to stay the state law claim under 
Colorado River. Before Huon could respond, the district court 
ordered supplemental briefing on the application of “the doc‐
trines of claim splitting and res judicata to this action.” Id. at 
644 (internal quotation marks omitted). At this point, the de‐
fendants urged the district court to stay proceedings on all of 
the claims; according to the defendants, the state court action 
included  “general  allegations  of  racial  discrimination  and 
bias” and therefore was substantially similar to the action be‐
fore  the  district  court.  Id.  The  district  court  agreed.  It  con‐
cluded that the actions were parallel because they involved a 
common core of operative facts. It then found that three of the 
No. 16‐3838                                                         27

ten  Colorado  River  factors  weighed  in  favor  of  abstention.  It 
therefore stayed the federal action pending resolution of the 
state court appeal. 
    We reversed. We noted that the district court committed 
several  missteps  in  its  analysis.  First,  instead  of  assessing 
whether  the  actions  were  parallel  for  purposes  of  Colorado 
River, the district court had assessed whether the claims arose 
from the same core of operative facts for purposes of res judi‐
cata. See id. at 646. However, “even under the arguably more 
liberal  analysis  for  claim  preclusion,  the  district  court’s  rea‐
soning  f[ell]  short.”  Id.  We  observed  that  “[t]he  court  con‐
cluded that the two cases ar[o]se from the same facts because 
Huon allege[d] in both suits that he performed his job satis‐
factorily.” Id. But it was not clear to us whether, under these 
circumstances, “Illinois would find impermissible claim‐split‐
ting,” and, therefore, this question had to be explored on re‐
mand. Id. at 647.  
     Moreover, had the district court applied the correct test for 
determining whether the actions were parallel under Colorado 
River, it likely would have reached a different result. We ex‐
plained  that  “[o]ne  important  factor  is  whether  both  cases 
would be resolved by examining largely the same evidence.” 
Id.  
       Although  all  of  Huon’s  claims  relate[d]  to  al‐
       leged mistreatment he suffered at work, the ev‐
       idence  necessary  to  establish  defamation  or 
       emotional distress would be different from that 
       required  to  prove  discrimination.  …  [I]t  [wa]s 
       unlikely  that  allegations  of  discrimination 
       would come up in his state suit, despite Huon’s 
28                                                      No. 16‐3838 

            passing references in his state complaint to dis‐
            criminatory treatment. 
Id.  
    After concluding that the district court’s parallel analysis 
was flawed, we also noted that its treatment of the ten factors 
was  lacking.  We  ventured  that  “the  real  motivation  behind 
the  district  court’s  decision  was  its  guess  that  res  judicata 
would  eventually  preclude  all  of  Huon’s  claims  in  federal 
court.” Id. at 649. “Huon’s federal case,” we continued, “ha[d] 
been languishing for almost two years on the assumption that 
the Illinois circuit court’s judgment w[ould] someday be af‐
firmed,  but that outcome  [wa]s far  from certain.” Id. at 650. 
Consequently,  we  vacated  the  district  court’s  stay  and  re‐
manded for further proceedings. 
    Here  the  district  court’s  judgments  are  not  riddled  with 
the same legal infirmities and factual assumptions as in Huon 
I. After NCB asserted a res judicata defense, the district court 
properly  focused  on  the  three  requirements  for  res  judicata 
under Illinois law.47 It examined the allegations contained in 
the  Guaranty  and  Parallel  Actions  compared  to  the  federal 
RICO  action,  applied  the  correct  legal  standard,  and  con‐
cluded that  the state  and federal  actions arise from  a single 
group  of  operative  facts.48  Thus,  the  district  court  did  not 
merely venture a “guess” that res judicata would apply if the 
judgment  were  affirmed  on  appeal;  it  thoroughly  and  cor‐
rectly reasoned that the Guaranty and Parallel Actions would 
preclude the federal RICO claim.  

                                                 
47 See R.25 at 11. 

48 See id. at 13–19.  
No. 16‐3838                                                          29

    Moreover, unlike in Huon I, the Baeks do not dispute that 
the  federal  RICO  action  and  the  Guaranty  and  Parallel  Ac‐
tions  are  “parallel”  for  purposes  of  Colorado  River.  Indeed, 
such an argument would be insupportable.  
        Suits are parallel if “substantially the same par‐
        ties are litigating substantially the same  issues 
        simultaneously in two fora.” Suits need not be 
        identical to be parallel, and the mere presence of 
        additional  parties  or  issues  in  one  of  the  cases 
        will not necessarily preclude a finding that they 
        are parallel. 
AAR Int’l, Inc. v. Nimelias Enters. S.A., 250 F.3d 510, 518 (7th 
Cir. 2001) (citations omitted) (quoting Schneider Nat’l Carriers, 
Inc. v. Carr, 903 F.2d 1154, 1156 (7th Cir. 1990)). Here, in the 
federal  RICO  claim,  like  the  Guaranty  and  Parallel  Actions, 
the parties were litigating the propriety of NCB’s actions with 
respect to the administration of the construction loan. Just by 
way  of  example,  both  the  federal  and  the  state  actions  cen‐
tered on whether NCB improperly declared the construction 
loan  to  be  in  default; whether,  consistent  with  the  loan  and 
modification agreements, NCB could demand additional se‐
curity  because  the  loan  was  “out  of  balance”;  and  whether 
there was fraud in the execution of loan documents and nota‐
rizations. 
    It is true that, like the district court in Huon I, the district 
court here did not articulate and analyze each of the ten, non‐
exclusive Colorado River factors before staying the action. Nev‐
ertheless,  in  this  case,  we  do  not  see  how  the  district  court 
could have reached a reasoned decision to allow the federal 
action to go forward.  
30                                                     No. 16‐3838 

    Looking at the Colorado River factors, see Freed, 756 F.3d at 
1018,  the  desire  to  avoid  piecemeal  litigation  here  clearly 
weighed in favor of abstention. The same is true with respect 
to the order in which the jurisdiction was obtained: the federal 
action was filed three and one‐half years after the Foreclosure 
and Guaranty Actions. Moreover, there is no question that the 
state forum was adequate to address the RICO claim, as this 
was the initial forum in which the Baeks attempted to pursue 
that  claim.  The  relative  progress  of  the  proceedings  also 
weighs  heavily  in  favor  of  abstention;  the  state  actions  had 
been  litigated  for  over  four  years  and  had  reached  a  final 
judgment in the Circuit Court at the time the district court en‐
tered its stay. Finally, the vexatious nature of the federal claim 
supports  abstention  here.  On  April  24,  2014,  the  Baeks  at‐
tempted  to  file  in  Circuit  Court  a  RICO  claim—identical  to 
that  in  the  present  action—ten  months  after  the  Circuit 
Court’s  deadline  for  filing  an  amended  complaint  had  ex‐
pired. Only one month later, the Baeks filed the present RICO 
action in federal district court. Clearly, this was an effort to 
try to circumvent the Circuit Court’s long‐past deadline and 
get a second bite at the apple.  
    The nature and length of the litigation history among the 
parties weigh heavily in favor of abstention in the federal ac‐
tion. Although the district court did not consider these in the 
manner we have set forth, it was well aware of this history, 
which provided the factual backdrop for its abstention order. 
Consequently, it did not abuse its discretion in ordering the 
federal RICO action stayed pending resolution of the state ap‐
peal of the Guaranty and Parallel Actions. 
   Finally,  and  most  importantly,  even  if  we  had  detected 
some deficiency in the district court’s analysis, a remand here 
No. 16‐3838                                                             31

would not be in order. At this point, the state appellate court 
has affirmed the judgments in the Guaranty and Parallel Ac‐
tions, and, therefore, there is, indisputably, a final judgment 
on  the  merits.  The  situation,  therefore,  is  indistinguishable 
from the one we faced in Huon II, 757 F.3d 556, the appeal fol‐
lowing the remand in Huon I. After our remand, the defend‐
ants  moved  for  judgment  on  the  pleadings  based  on  claim 
preclusion.  Applying  the  same  test  for  preclusion  that  we 
have  applied  here,49  the  district  court  entered  judgment  for 
the defendants, and Huon again appealed. We concluded that 
the district court correctly applied this standard, and we af‐
firmed. As in Huon II, we now have a final state court judg‐
ment, and res judicata bars the Baeks’ federal RICO claim. See 
Blair  v.  Equifax  Check  Servs.,  Inc.,  181  F.3d  832,  838  (7th  Cir. 
1999) (“When the cases proceed in parallel, the first to reach 
judgment controls the other, through claim preclusion (res ju‐
dicata).”).  
        
                                           Conclusion 
   For the reasons set forth in this opinion, the judgment of 
the  district  court  dismissing  the  plaintiffs’  complaint  as 
barred by res judicata is affirmed. 
                                                                  AFFIRMED  
        
                                                                            




                                                 
49 See supra at 14–18.